Citation Nr: 1819550	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  16-61 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for anxiety/depression as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to February 1960. This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2015 decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

First, the Board finds remand is required to obtain treatment records. It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1) (2017). In his December 2016 substantive appeal, the Veteran stated that he has been treating his anxiety/depression with traditional Navajo methods. Additionally, in an April 2007 correspondence, the Veteran reported that he had several traditional healing ceremonies done for mental health and hearing loss. If there are records related to this treatment, they are of interest as they could include information regarding diagnoses and the etiology of the Veteran's anxiety and depression. An attempt to secure these records should be made on remand.

Second, remand is required to afford the Veteran a VA examination. In his August 2015 claim and his February 2016 Notice of Disagreement (NOD), the Veteran contended that his anxiety and depression were the result of his service-connected hearing loss and tinnitus. Specifically, in his NOD, the Veteran stated that he avoids groups of people due to his inability to hear and understand conversations which causes others to believe he is antisocial. The Veteran stated that this in turn leads to anxiety and depression.  Furthermore, in his December 2016 substantive appeal, the Veteran stated that he has been treating his anxiety and depression with traditional Navajo methods. The Board notes that the Veteran was not afforded a VA examination to determine the etiology of his anxiety and depression. The Board finds that there is sufficient evidence to warrant a VA medical opinion regarding such etiology. See McClendon v. Nicholson, 20 Vet. App. 79 (2006). Accordingly, remand is warranted in order to provide an appropriate VA medical opinion in accordance with McClendon.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records as related to his treatment for anxiety and depression to include treatment with traditional Navajo methods. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his anxiety and depression. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided.  

a) Identify all current psychiatric disorders, to include anxiety and depression.  

The examiner must address the following: 

1) July 2006 VA examination where the Veteran stated that his tinnitus can be very loud at night and is "about ready to drive [him] crazy"; 

2) an April 2007 correspondence where the Veteran reported that he had several traditional healing ceremonies done for mental health and hearing problems; 

3) the February 2016 NOD where the Veteran stated that he has anxiety and depression due to his difficulty in hearing and understanding conversations; and,

4) the December 2016 substantive appeal where the Veteran reported that he is treating his anxiety/depression with traditional Navajo methods. 

b) For each mental health diagnosis found, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the disorder had onset in, or is otherwise related to, active service.

c For each mental health diagnosis found, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder, is caused by the service-connected hearing loss and tinnitus.

d) For each mental health diagnosis found, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder has been aggravated by the service-connected hearing loss and tinnitus.

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





